The opinion of the court was delivered by
Kennedy; J.
The error complained of in this case, is thatt.be court of Common Please refused to quash the appeal. According *175to the provisions of the third and fourth sections of the act of assembly giving jurisdiction to justices of the peace in cases arising out of contract, not exceeding one hundred dollars, neither party can tiompel the other to refer the cause to the decision of referees. It is only by the consent of both parties that it can be refered to - arbitrators, who after hearing the proofs and allegations of the parties, are required by the third section of the act, to make out their award and transmit it to the justice, who is directed to entef judgment for the sum awarded and costs “which judgment,” says the same section, “so obtained, when not exceeding twenty dollars, shall be final and conclusive to both plaintiff and defend~ ant, without further appeal;” the fourth section, which gives tho right of appeal, is also.in these words “either party having the right to appeal within twenty days after judgment being given, either by the justice alone or an award of referees, when such award shall exceed the sum of twenty dollars.” Hence it is manifest from the letter and phraseology of the act that in all cases where the sum in controversy exceeds five dollars and thirty-three cents, arid thri cause has been referred by the parlies to the decision of refc'rees, it is tho amount of the award, and not the amount of the srim in controversy, that settles the right of appeal from the judgment of the justice given on the award of the referees. If the amount of the award exceed twenty dollars, the right of appeal is clearly given to either party; otherwise it would seem it is not. I cannot pefeeive even any apparent hardship in this construction of the act? tvhiett goes to preclude the parties or either of them from the right of a trial by a jury afterwards; because it is the effect of theact of assembly upon their own agreement, to refer the final determination of all matters in controversy in the cause between them, to the judgment of referees chosen by them for that purpose. It is a part of their' agreement to refer the cause, that they will abide by the decision of the referees, and that their award shall be final and conclusive, without further appeal, if the amount of the award.exceed twenty dollars. Is it not just, as well as politic, that men Should be bound by their agreements? and especially too when they are made for the express purpose of putting an end to all further strife and controversy? This exposition of the act, I would have considered in accordance with the spirit of it, and the' intention of the legislature, were it not for the decision of this court, in the case-of Soop v. Coats 12 Serg & Rawle, 338, which decides, that the plaintiff is entitled to an appeal, wherever the debt sued for, and set forth on the docket of the justice, is reduced by the award more than twenty dollars; although the sum awarded; for which judgment is entered, may be less. This appears to me to be a very liberal construction of the act in favor of the right of appeal, and since it has been so settled and decided by this court, I do not wish to be *176understood, in any thing that I have said, as having a wish now to impugn or set aside the principle established in that case. In the case, however,under consideration, the amount of the plaintiff’s demand was not entered on the docket of the justice, .nor does it Appear from any thing that has been certified .or returned by the justice what the amount .of the plaintiff’s claim was. There is, therefore no ground furnished for saying* that the award of the fie'fdrees appointed before, the justice, which Was in favor of the defendant, generally, was in effect an award and judgment against the plaintiff, for a sum of money, exceeding twenty dollars. This case is analogous in every respect to’ M’Kim and Bryson, 2 Serg. & Rawle, 463. The appeal was not.only illegally taken by the plaintiff from the judgment of the justice on the award of the referees, but his codfse was no less so, after he got the cause before the court of Common Pleas; for after a rule had been obtained, and was still pending'against him, to shew cause why the appeal should not be quashed; in defiance of this rule, which in effect was an order of the cotfr't to stay all further' proceedings in the catise till it should be disposed of, he entered a rule of reference; under, which arbitrators were appointed, and tbe case heard., and decided by them, about the same time that the' court discharged the rule to shew cause. The /Whole proceeding in the Common Pleas was irregular; and the' award and judgment thereon must be reversed, and the appeal from the judgment of the justice quttáhed.
Judgment reversed,